 Case 1:19-cv-08365-VM Document 13 Filed 09/12/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------x
STATE OF NEW YORK, et al.,

                   Plaintiffs,              19 Civ. 8365   (VM)

     - against -

UNITED STATES SECURITIES AND
                                            USDC SONY                 I
                                            DOCUMENT
EXCHANGE COMMISSION, et al.,
                                            ELECTRO NI CALLY FILED    I
               Defendants.
------------------------------x
XY PLANNING NETWORK, LLC,
et al.,
                                            DOC#:
                                            DATE FILE;-   =,~ [
                                                          ~



                   Plaintiffs,              19 Civ. 8415 (VM)

     - against -

UNITED STATES SECURITIES AND                ORDER
EXCHANGE COMMISSION, et al.,

                   Defendants.
------------------------------x
VICTOR MARRERO, United States District Judge.

     Upon      review of   the    complaints    and other papers    filed

with the Court      in connection with the          two cases   captioned

above,   the    Court   notes    that   in all material    respects   the

complaints      describe    the     same   or   substantially     similar

underlying events arising out of the same or substantially

similar operative facts, and assert the same or substantially

similar claims against the same defendants. Accordingly,                  it

is hereby
 Case 1:19-cv-08365-VM Document 13 Filed 09/12/19 Page 2 of 2



     ORDERED   that   the   Clerk      of        Court   is   directed    to

consolidate these actions for pretrial purposes;                and it is

further

     ORDERED   that   all    filings        in     connection    with    the

consolidated action be docketed against the remaining lower

numbered case, 19 Civ. 8365; and it is finally

     ORDERED that the Clerk of Court               close the referenced

higher numbered case, 19 Civ. 8415, as a separate action and

remove it from the Court's docket.




SO ORDERED.


Dated:    New York, New York
          12 September 2019
